Title: From George Washington to Henry Laurens, 11 November 1778
From: Washington, George
To: Laurens, Henry


  
    sir:
    Head Qrs [Fredericksburg, N.Y.] Novr 11: 1778
  
On Wednesday afternoon I received a Letter from the Honble Mr Lee & Mr Lovell, of the Committee for foreign affairs, inclosing a plan and sundry Resolutions of Congress for attacking Canada the next Campaign, in conjunction with the forces of his most Christian Majesty; and requesting my observations upon the same, to be transmitted to Congress—and a Copy to be delivered to the Marquiss De la Fayette. Those dispatches, thro the indisposition of the Marquiss, who unfortunately was seised with a fever in his journey from Philadelphia, which still detains him at Fish Kill, were prevented coming to hand till that time—and the great importance and extent of the subject they comprehend, would not permit me the honor of an earlier communication of my sentiments.
I hope Congress will excuse my not complying with that part of the Resolution, which requires me to deliver a Copy of my Observations to the Marquiss, as the manner in which I am obliged to treat this subject, opens such a prospect of our wants and our weaknesses—as in point of policy ought only to be known to ourselves.
  I am always happy to concur in sentiment with Congress—and I view the emancipation of Canada, as an Object very interesting to the future prosperity and tranquility of these States; but I am sorry to say—the plan proposed for the purpose does not appear to me to be eligible, under our present circumstances. I consider it as my 
    
    
    
    duty—and what Congress expects from me, to give my reasons for this opinion, with that frankness and candor, which the importance of the subject demands; and in doing this, I am persuaded, I shall not fail to meet with their approbation.
It seems to me impolitic to enter into engagements with the Court of France for carrying on a combined operation of any kind, without a moral certainty of being able to fulfil our part, particularly if the first proposal came from us. If we should not be able to perform them—it would argue either a want of consideration—a defective knowledge of our resources—or something worse than either; which could not fail to produce a degree of distrust and discontent, that might be very injurious to the union. In the present instance should the Scheme proposed be adopted, a failure on our part would certainly occasion in them, a misapplication of a considerable land and naval force, which might be usefully employed elsewhere; and probably their total loss. It is true, if we were at this time to enter into the engagement, we shall be every day better able to judge, whether it will be in our power to accomplish what would be expected from us, and if we should find hereafter, that our Resources will be unequal to the undertaking, we may give notice to the Court of France in season, to prevent the sailing of the Troops and the ill effects, which might attend it. But, besides that a project of this kind could not be embraced by France, without its having an influence on the whole system of operations for the next Campaign, which of course would receive some derangement from it’s being abandonned—a renunciation of this could not fail to give a very unfavourable impression of our foresight and providence—and would serve to weaken the confidence of that Court in our public councils.
  So far from there being a moral certainty of our complying with our engagements—it may, in my opinion, be very safely pronounced, that if the Enemy keep possession of their present posts at New York and Rhode Island—it will be impracticable, either to furnish the men—or the other necessary supplies for prosecuting the plan. They will not attempt to keep those posts with less than ten Thousand men and a considerable Navy. If it should be thought best, for the advantage of carrying on the expeditions intended, to forego any offensive operations against these garrisons—and to leave them in quiet possession of such important places; we shall at least be obliged to provide for the security of the Country against their incursions and depredations, by keeping up a force sufficient to confine them within their own limits. It is natural too to suppose, that the people’s expectations of being protected will grow stronger, in proportion to the diminution of the Enemy’s force, and the greater facility with which it 
    
    
    
    can be afforded. They will hardly be content to continue in a state of alarm and insecurity, from a force so inconsiderable, while the principal strength of the States is drawn out in the prosecution of remote Objects. If this reasoning is just, we shall be obliged to have a larger force than the Enemy, posted in different places, to prevent sudden inroads, which they would otherwise be able to make at different points; and the number required cannot be estimated at less than 12 or 15000 men. This will be two thirds as large a force, as we have been able to raise and maintain during the progress of the War—as these calculations, both of the Enemy’s strength and of our own, are meant to designate the number of effective rank and file.
If I rightly understand the plan in consideration, it requires for it’s execution 12,600 Men—rank & file. Besides these, to open passages through a Wilderness for the march of the several bodies of Troops—to provide the means of long and difficult transportations—by land and Water—to establish posts of communication for the security of our Convoys—to build and man Vessels of force—necessary for acquiring a superiority on the Lakes; these and many other purposes, peculiar to these Enterprises, which would be tedious in detail, will demand a much larger proportion of Artificers and persons to be employed in manual and laborious Offices, than are usual in the Ordinary course of military operations. When we add the whole together, the aggregate number of men requisite for the service of the ensuing Campaign, will be little less than double the number heretofore in the field; but to be more certain in the calculation, it may be placed at only one half more.
Experience is the only rule to judge by in the present case. Every expedient has been exhausted in the preceding Campaigns to raise men; and it was found impossible to get together a greater force than we had; though the safety and success of the cause seemed absolutely to require it. The natural and direct inference therefore is, that the resources of the Country were inadequate to a larger supply. I cannot then see that we can hope upon any principle, to be equal to so much greater exertions next year, when the people and the Army appear to grow dayly more tired of the War—and the depreciation of our money continually increasing—and of consequence proving a smaller temptation to induce Men to engage.
  The state of our supplies for transporting and subsisting the troops will stand upon a footing equally bad. We have encountered extreme difficulties in these respects, and have found, that it was full as much as we were competent to, to feed the Army we have already had and enable it to keep the field—and perform the movements required by the contingencies of the service. It is not likely that these difficulties 
    
    
    
    will diminish, but on the contrary they will rather multiply, as the value of our currency lessens; and the enormous prices to which provisions have risen and the artificial scarcity created by monopolies, with what we have to fear from the effect of the same spirit, give us no reason to flatter ourselves, that our future prospects can be much better. In this situation of things we are hardly warranted to expect, that we shall have it in our power to satisfy the demands of numbers so much greater, than we have yet had to supply; especially if we consider, that the scene of our operations has hitherto been in the Heart of the Country furnishing our resources—and which of course facilitated the drawing them out; and that we shall then be carrying on the War at an immense distance, in a Country wild and uncultivated—incapable of affording any aid—and great part of it hostile. We cannot in this case depend on temporary or occasional supplies, as we have been accustomed, but must have ample magazines laid up beforehand. The labour and expence in forming these—and transporting the necessary stores of every kind for the use of the Troops, will be increased to a degree that can be more easily conceived than described. The transportation must be a great part of the way through deserts—affording no other forage than herbage; and from this circumstance, our principal subsistence of the flesh kind must be salted, which would not only be an additional expence, in the additional consumption of so scarce and dear an Article as salt, but would greatly increase the difficulty both of providing and transporting. My Letter of the 29th Ulto transmitting a Copy of one from the Quarter-Master General, which I had the honor of addressing to Congress and to which I wish to refer, will point out the difficulties and daily expence attending our supplies of the Article of flour only, in our present circumstances, exclusive of it’s Cost—and lay the foundation for a sort of comparative estimate to be formed, of those that would attend the support of the Troops, when employed at so great a distance.
If in addition to all this, we should have the French fleet to supply during the winter, the likelihood of which I have no sufficient information to ground a judgement upon—it will appear still more impracticable, to furnish the supplies requisite for the extensive operations proposed. But independent of this, the improbability of doing it is, in my apprehension, infinitely too great to justify the undertaking.
  This reasoning is founded on a supposition that the Enemy do not evacuate their present posts at New York and Rhode Island; nor can we presume upon any past appearances so far as to determine the contrary—and enter into a national contract, the fulfilment of which, at any rate in my Judgement, will depend on this event. Opinions on the subject are various and the arguments on both sides cogent—
    
    
    
    circumstances hitherto very indecisive. At Rhode Island, there is nothing that looks like an evacuation, that I have heard of; at New York, the length of time elapsed, since the event has been expected, which cannot be satisfactorily accounted for, makes it not a little doubtful and problematical.
But if it were even certain, that the Enemy would shortly leave these States, I should think our ability to carry on the expeditions meditated from the nature of the Country and the remoteness from the source of our supplies, joined to the discouraging state of our fi nances, too precarious to authorise a preconcerted agreement with a foreign power, binding ourselves to the attempt.
On the other hand, if we were certain of doing our part, a co-operation by the French would, in my opinion, be as delicate and precarious an enterprize, as can be imagined. All the reasons which induce France and the United States to wish to wrest Canada and Hallifax from the dominion of England, operate with her, perhaps more forcibly, to use every possible effort for their defence. The loss of them would be a deadly blow to her trade and empire. To hope to find them in a defenseless state, must be founded in a supposition of the total incapacity of Britain, both by land & sea, to afford them protection. I should apprehend, we may run into a dangerous error by estimating her power so low.
  We have been informed, that a strong Garrison has been lately sent to Hallifax amounting by report to about 4000 men. A part of the detachments, which the Enemy are now making from New York are currently said to be, and in all probability are, destined for that place. If they evacuate entirely, a very considerable part of their force will no doubt go there; and, in any case, we may expect, that reinforcements will be thrown from thence into Canada, early in the Spring. The English are now greatly superior to the French by Sea in America; and will from every appearance continue so, unless Spain interpose—an event, which I do not know, we are authorised to count upon. However, as I am destitute of information with respect to the present state of European politics, this is a point upon which I can form but an imperfect judgement. But if it should not take place, I think it infinitely probable, from the maritime situation and advantages of Hallifax, which is represented as the finest port and best naval arsenal in America—from the security it is calculated to give to the general trade and possessions of Britain, both on the Continent and in the West Indies—that it will be a Station for a larger naval force, than the one intended to convoy the french Troops. It will naturally be the principal rendezvous of the British Ships of War in America. If this position be admitted, should the English have any knowledge or even 
    
    
    
    suspicion of the designs of the French Court to send a Fleet up the river St Lawrence, nothing will be easier than to intercept this fleet on its way; or to take or destroy it, after it has gotten in.
Nor can we flatter ourselves with keeping this business a secret. Congress perhaps will be surprised to be told, that it is already in more hands than they suspect—and, in the progress of the negociation in France, it will get in many more. The preparations will announce the intention. It is indeed a part of the plan to avow the destination of the French Troops, though this is to be contradicted by the manner of their Cloathing &c. The stationing Troops this winter, as is proposed, particularly on the Mohawk & Connecticut river, would be unequivocal proofs of the design. It must at least excite the strongest suspicions; as to put the English nation upon their guard—and make them take precautions to counteract it.
But if the French troops should arrive before Quebec, I think their success against that strong place, fortified by every advantage of nature and of art, would be extremely doubtful. It is supposed this Capital post will be found in so weak a condition as to make it’s surrender a matter of course, owing to the Enemy’s having previously drained themselves for the defence of Detroit, Niagara—St Johns, Montreal &c. But we cannot depend that this will be the case. They may esteem it the part of prudence rather to sacrafice, or at least to hazard the extremities in order to collect their strength at the Heart. Montreal indeed and the posts essential to it must be defended, because the possession of them would throw too large a part of the Country into our hands. But if reinforcements are sent to Canada early in the spring, a circumstance extremely likely, these may be attended to, without too far weakening the garrison of Quebec; and, as before observed, we cannot build upon their conduct’s being regulated by an ignorance of our plans. The french troops instead of a coup de main would, in this case, be reduced to the necessity of carrying on a blockade.
  I will now take the liberty to turn my attention towards the operations of our own troops. The one against Detroit, I shall at present say nothing about—if well conducted, I should hope that place would fall without very great difficulty. The case is very different with respect to Niagara. This I am informed is one of the strongest fortresses in America; and can only be reduced by regular approaches or by famine. (In accomplishing this last war and a conquest as far as Montreal, I believe, General Amherst exhausted two campaigns, with all the advantages which he derived from the United efforts of Britain & America—with every convenience for water transportation, including plenty of Seamen—and with money that commanded every thing, which either Country could furnish.) The former mode would 
    
    
    
    require great perseverance time & labour and an apparatus, which it would be almost impracticable to transport. The latter is practicable—but very difficult—To effect it we must gain a superiority on the lakes—the Enemy have already a respectable force there. If they suspect our design, which they cannot fail to do from the measures to be taken, they may improve the interval in adding to it—and, by providing materials and Artificers upon the spot, they may be able to encrease it—so as to keep pace with us. It is therefore easy to see, that we ought not to be too sanguine in the success of this expedition; and that, if a moderate force be employed in the defence of Niagara, without degarnishing Quebec and the intermediate post—it’s reduction will be a very arduous task.
The body of Troops to penetrate by way of the River St Francis, must meet with great obstacles. They will have a march of about 150 miles from the Co-os—which is about 160 beyond Hartford, a great part of which is through a hitherto uninhabited and tractless Country, with an immense train of Waggons. All the stores and provisions for the whole march—and the future supply of the troops, at least till they should get footing in Canada, must accompany them from the beginning. The impediments & delays in such a march, almost exceed conception. When arrived at the St Lawrence, fresh obstacles probably would present themselves. The presumption is, that if the Enemy could not make head there, they would desolate the Country—through which they were to pass—destroy all the provision and forage—remove every kind of Water craft—and demolish the materials for building Others. These precautions being taken on the Sorrel & St Lawrence, would pretty effectually obstruct our progress—both to Montreal and Cadosoqui, to say nothing of the rapidity of the current—and the numerous rifts between Montreal & Lagalette. When we deliberately consider all the obstacles in the execution; and the difficulties we shall find in preparing the vast magazines required, which have been already enumerated, if within the compass of our Resources—we shall be led to think it not very improbable, that this body may be unable to penetrate Canada, at least in time to co-operate with the French troops—if a cooperation should be necessary. The situation of these troops then would be delicate and dangerous. Exposed to a defeat from the United force of the Enemy; in great danger of having their retreat cut off by a superior naval force in the river—they would have every thing to fear.
  On the other hand, if our operation should be as successful as we may flatter ourselves, a tempest or a British fleet may deprive us of the expected aid; and, at a critical moment, we may find ourselves in the 
    
    
    
    bosom of an Enemy’s Country—obliged to combat their whole force, with one inferior—and reduced by a tedious and wasting march. The five thousand men, when they arrived in Canada, would probably little exceed four capable of service—and would be still less, if, out of them, we should establish posts as we advanced to ensure a retreat—and protect escorts of provisions, which must follow for future support. Thus an accident in either case, would involve the defeat of the whole project—and the catastrophe might be attended with the most unhappy consequences to America.
The plan proposed appears to me not only too extensive and beyond our abilities, but too complex. To succeed—it requires such a fortunate coincidence of circumstances, as could hardly be hoped—and cannot be relied on. The departure of the Enemy from these States, without which we cannot furnish the stipulated force or supplies to maintain them, Such a want of power or want of foresight in the Enemy, as will oblige them, to neglect the reinforcement of Hallifax and of Canada and prevent them, however conveniently situated, of disputing the passage of four Ships of the line and four frigates up the River St Lawrence—or attempting their destruction afterwards—Such a combination of favourable incidents, as will enable several bodies, acting separately and independently by Sea and land, and from different countries, to conform to times & periods, so as to ensure a co-operation; These and many other circumstances must conspire, to give success to the Enterprize.
  Congress I am persuaded, had powerful reasons for fixing the convoy at the number they have—and their superior information respecting the affairs of Europe at this juncture, enables them to judge much better than I can pretend to do, of it’s sufficiency. But, from the imperfect view I have of the matter, I have been led in considering the subject, to look upon it as insufficient. From the general tenor of intelligence—the English outnumber the French in the Channel—In America, both on the Continent and in the Islands, they are greatly superior. If the last Toulon fleet is employed in the Mediterranean, the French may have the superiority there; but upon the whole the ballance of naval force seems hitherto to be on the side of the English. If we add to this, that the number of Ships of War in the french ports, built or building, bears no comparison to the number in the English ports; and that Britain, notwithstanding the diminution she has suffered, is still a Kingdom of great maritime resources—we shall be disposed to conclude, that the preponderance is too likely to continue where it is. The interposition of Spain indeed, would make a very interesting change; but her backwardness heretofore seems to be an argument that she is witheld from interfering, by some weighty 
    
    
    
    political motives; and how long these may continue to restrain her, is a question I am unqualified to determine.
Besides these general objections to the plan, which have been stated—there appear to me to be some particular ones, which I shall take the liberty to point out.
In the first place, I observe there are to be 5000 Militia employed in the two expeditions against Detroit and Niagara. The drawing into service so large a number composed chiefly of Husbandmen, in addition to what may be found necessary for other exigencies on the Coast, at so interesting a season of the year, will certainly be very injurious to the culture of our Lands, and must tend to add to the deficiency of supplies. But this, though not to be overlooked, is not the principal objection. In the expedition against Detroit, Militia perhaps may answer, as it is not a post of very great strength—and may possibly be abandonned on, or in a little time after the approach of a force, that cannot be opposed in the field—and the garrison proceed to reinforce that of Niagara; but even here, troops of another kind would be far preferable. However the case will be very different with respect to this last. It is, as I have beforementioned, One of the strongest fortresses of America and demands for it’s reduction the very best of Troops. Militia have neither patience—nor perseverance for a siege. This has been demonstrated by all the experience we have had. An attempt to carry on One, which should materially depend on them, would be liable to be frustrated, by their inconstancy, in the most critical moments. Agreable to the plan under consideration 3,500 out of 5,600 are to be Militia.
It is a part of the plan, that the Troops sent against Detroit, whether successful or not, are to form a junction with those at Niagara. It appears to me on the contrary, that the expedition against Detroit under the present arrangement, must stand on it’s own bottom—and have no other object than the reducing that place—and destroying the adjacent indian settlements. Lake Erie is certainly occupied by Two armed Vessels of Sixteen and Eighteen guns—and it is said by five or six Others of smaller size, having two—three or four guns each, which, while the Enemy hold Niagara, will prevent the communication of our Troops by way of the lake, to say nothing of the want of batteaus for transportation. A communication by land, must be performed through an extent of more than 400 miles, and a great part of this at least, under many disadvantages of route—and through tribes of hostile Indians.
  My knowledge of the Country is not sufficiently accurate, to enable me to discover the reasons, which determined Congress to divide the force destined against Niagara—and to appoint the march of one 
    
    
    
    body from Ononguaga to that place. It seems to me however, that this disposition might be subject to one great inconvenience—which is, that if each column be not superior to the whole collective force of the Enemy, they risk being beaten separately and successively; besides the trouble and expence of preparing, as it were for two expeditions instead of one—of opening two roads instead of one—and the uncertainty of a co-operation if no disaster should happen to either, at the moment when it might be necessary. The inquiries, I have as yet had it in my power to make, are opposed to the practicability of conveying Cannon in the route from Ononguaga to Niagara—or at least place it as a point infinitely doubtful; and without Cannon—nothing can be effected against that post. Upon the whole, the great matter essential to success against Niagara, is to subdue the Enemy’s force on Lake Erie and Ontario—particularly the latter. This once done and the Garrison by that means cut off from it’s supplies, the fort will be likely to fall an easy prey. Here our efforts should be directed; nor do I at present perceive the purposes to be answered by the body going from Ononguaga, unless the devastation of the intermediate Indian villages be the object—which perhaps might not be equal to the risk—labour and expence; and the more so—as they would fall of course, if we should succeed in the general operation.
The cantonning five Thousand troops this winter on Connecticut river, under our present prospects, will, in my opinion, be impracticable, and, in any case, unadviseable. When I had the honor of writing Congress in september last, on the subject of a winter campaign into Canada, I had been led by General Bayley and other Gentlemen acquainted with the Country, to expect that very considerable magazines of provisions might be laid up, on the upper parts of that river; but it appears on experiment, that their zeal for the expedition had made them much too sanguine in the matter. The purchases fall far, very far, short of what was expected. The difficulties of transportation as represented by the Quarter Masters & Commissaries, supported by facts that speak for themselves, are so great and complicated—that I should have no hope of our being able from remote parts of the Continent, to throw in the quantity requisite for subsisting these troops during the Winter—and, at the same time—of forming the Magazines, which would be necessary to prosecute the expedition in the Spring. We may be endeavouring to form the Magazines; but the Troops cannot be on the spot this Winter; otherwise they will exhaust the provisions, as fast as it can be collected. The same objection applies to the stationing troops on the Mohawk river.
  In estimating our force for the next Campaign—it is to be considered, that upwards of Four thousand of the present army will have 
    
    
    
    compleated their term of service, by the last of May next, and, that a great proportion of the remainder will have done the same about the close of the ensuing fall; unless they can be induced to reengage—of which the ill success of our present exertions to inlist those, whose engagements are about to expire, affords but an unfavourable prospect. This and the general temper of the Officers, dissatisfied much with their situation—will suggest a strong argument against the extensive projects in contemplation.
In whatever point of light the subject is placed—our ability to perform our part of the contract—appears to me infinitely too doubtful and precarious—to justify the undertaking. A failure, as I have already observed, would involve consequences too delicate and disagreable to be hazarded. But, at the same time that my Judgement is against this, I am clearly of opinion, that we should attempt every thing that our circumstances will permit; but as the extent of our power must be regulated by many possible events, I would wish to hold ourselves free, to act according to either possibility, and as a clearer view of our future resources shall authorise. If the Enemy entirely leave these States, it will produce a vast change in our affairs and new prospects may open, of which we can at present have but a very imperfect idea. It would be a great step towards raising the value of our money, which would give a new spring to our military operations. We may be able to undertake much more than we can now foresee.
If the Enemy attempt to keep posts in these States—a primary object will be to expel them, if in our power; if not, we must make proper provision to bar their depredations; and must turn our attention to the security of our frontiers, by pursuing such measures, as shall be within the reach of our abilities.
  Though we may not be able to launch into so wide a field as we could wish—something upon a more partial scale may be enterprised. Detroit and Niagara may perhaps be reduced—though Canada may not be an accession to the confederacy. With a view to what is possible, preparations may be going on—and we can make such an application of them, as we shall find practicable. As there is no time to be lost in doing this—I shall give the necessary orders, so far as relate to the article of provision, which indeed has been already done in part. Magazines of forage—materials for boat and ship building—and other articles must also be provided; which will depend on the final arrangements, and more definitive instructions of Congress. These measures will be necessary to be taken, whether the present plan is carried on, or whether something less extensive, depending wholly on ourselves, is substituted in its place. I shall wait the further orders of Congress for the government of my conduct, in delivering the plan 
    
    
    
    to the Marquis, as their resolution seems to require; or in transmitting it immediately to Doctor Franklin, as the Letter from the Committee seems to direct. At present I am under some doubt concerning the intention of Congress in this particular. I have the honor to be with the highest respect Yr Excellency’s Most Obedt servt
  
    Go: Washington
  
  
P.S. I shall use every means in my power to obtain intelligence, in the points mentioned in the Resolution of the 26th Ulto, and had taken measures for the purpose, with respect to Canada before. Mr Livingston, an Officer in the Corps of guards will have the honor of presenting these dispatches to your Excellency. Their importance requiring more than a common Messenger, he very obligingly undertook upon application, to give them a safe conveyance.
  
